DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/05/2021, 09/23/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanai et al. (US 2008/0171259 A1).

Regarding claim 1, Kanai teaches a battery cell carrying box comprising:
a container-type case in which a concave housing space is formed to house battery cells therein (Kanai Figure 7 housing case 70); and
a cover coupled to the case and covering an opening of the case (Figure 8,  lid 50, housing case 70),
wherein a flame discharge port is formed in a side wall of the case (Figures 7/8 ejection port 72), the flame discharge port penetrating through an inner portion and an outer portion of the side wall that is positioned on a side perpendicular to a direction in which the battery cells housed in the case are stacked (Figures 7/8, [0029] duct at side wall of the container with side wall 75 having duct 71 for exhaust; [0081-0083] ejection port 72 to prevent adverse effects of the emitted gas on the peripheral device arranged near housing case 70).  It is the examiner’s opinion that the flame discharge port structurally and functionally the same as the ejection port 72.

Regarding claim 13, Kanai teaches a battery cell housing structure comprising:
a cell tray in which an accommodation space is formed in an upper surface of the cell tray so as to be concave downward to accommodate a battery cell (Kanai Figures 1, 2 and 6; frame members 30; space portion 30d), and a vent channel penetrating through opposite surfaces of a partition wall surrounding side surfaces of the accommodation space is formed in the partition wall (Figures 1,2 and 6, exhaust guide 31);
the battery cell inserted into and accommodated in the accommodation space of the cell tray (Figure 6 and 7, cell inserted into the space portion); and
a container-type case in which a concave housing space is formed to house battery cells therein (Kanai Figure 7 housing case 70); and a cover coupled to the case and covering an opening of the case (Figure 8, fixing lid 50, housing case 70), wherein a flame discharge port is formed in a side wall of the case (Figures 7/8 ejection port 72), the flame discharge port penetrating through an inner portion and an outer portion of the side wall that is positioned on a side perpendicular to a direction in which the battery cells housed in the case are stacked (Figures 7/8, [0029] duct at side wall of the container with side wall 75 having duct 71 for exhaust; [0081-0083] ejection port 72 to prevent adverse effects of the emitted gas on the peripheral device arranged near housing case 70),
wherein cell-accommodated bodies in which the battery cells are accommodated in the cell trays are stacked in a vertical direction in the carrying box (Kanai Figure 7). It is the examiner’s opinion that the flame discharge port structurally and functionally the same as the ejection port 72.

Regarding claim 21, Kanai teaches all the claim limitations of claim 13. Kanai further teaches wherein the vent channel of the cell tray is arranged so as to face the flame discharge port of the carrying box (Kanai Figures 1,2 and 6; frame member 30, exhaust guide 31 and ejection port 72; the exhaust guide leads to the ejection port).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Kanai et al. (US 2008/0171259 A1) as applied to claim 1 and 13 above.

Regarding claims 2, 3 and 14, Kanai teaches all the claim limitations of claims 1 and 13. Kanai further teaches wherein the case has a bottom wall and side walls extending upward along a circumference of the bottom wall (Figure 7, bottom 78, side walls 75). Kanai further teaches wherein the ejection port 72 is provided at a center of the side walls, however, fails to teach wherein the ejection port is formed at a corner where the side walls meet each other or at a  position adjacent to the bottom wall of the battery cell carrying box, however, this limitation is deemed to be a rearrangement of parts. A skilled artisan can rearrange the guide channels and ejection port 72 so that the ejection port is provided at a corner of the battery housing adjacent to the bottom wall of the battery housing. This rearrangement would not change the function of the ejection port nor the battery. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kanai et al. (US 2008/0171259 A1) as applied to claim 1 and 13 above, and further in view of Motohashi et al. (US 2020/0321592 A1).

Regarding claims 4 and 15, modified Kanai teaches all the claim limitations of claim 2 and 13. Kanai teaches of an injection port 72 to discharge gas outside the housing case, however, fails to teach wherein a plurality of flam discharge ports are formed at opposite positions to each other. It is the examiner’s opinion that a skilled artisan can duplicate the injection port 72 such that two injection ports are provided to discharge gas at opposite sides of the housing case.
Alternatively, Motohashi discloses a battery pack having a plurality of battery cells. Motohashi is analogous with Kanai as both are related to battery cell stacks and disclose methods of discharging gas from a battery pack. Motohashi discloses a discharge portion 90 provided to discharge gas out of the battery (Motohashi [0140]). Motohashi further teaches wherein multiple discharge portions can be provided to discharge gas from the battery pack from multiple locations ([0140]).
Therefore, it would have been obvious to duplicate the injection port 72 of Kanai as taught by Motohashi to discharge gas from multiple locations in the battery pack. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).


Claims 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Kanai et al. (US 2008/0171259 A1) as applied to claim 1 and 13 above, and further in view of Choi (US 2017/0294634 A1).

Regarding claims 5 and 16, Kanai teaches all the claims of claims 1 and 13. Kanai fails to teach wherein the case and the cover, heat insulation members formed of a heat insulation material that blocks heat transfer are formed on inner side wall surfaces that form the housing space, or between the inner side wall surfaces and outer side wall surfaces.

Choi discloses a battery module having a stack of unit battery cells with a structural cartridge frame inserted between unit battery cells. Choi is analogous with Kanai as both are related to stacking of battery cells within a battery module. Choi teaches wherein a flame barrier layer B being coated on the inner sidewall 12a or between the inner sidewall and the outer side wall for flame retardancy, heat resistance, good mechanical and physical properties and flexibility (Choi [0021], [0042-0044]).
Therefore, it would have been obvious for a skilled artisan to add the flame barrier layer of Choi to the sidewalls of the case and cover of Kanai or between the inner sidewall and the outer side wall such that an flame retardancy, heat resistance, mechanical and physical properties and flexibility is improved. The added benefits as taught by Choi would make the addition of the flame barrier layer into Kanai’s case and cover an obvious modification to provide the benefits as presented above.

Regarding claim 6, modified Kanai teaches all the claim limitations of 5. Choi teaches wherein the flame barrier layer is made of a ceramic material with heat resistance (Choi [0021]). While Choi fails to teach wherein the flame barrier layer is specifically made of mica or glass fibers, mica/ glass fibers ceramic materials and are known to be heat insulative. Therefore, mica/glass fibers is a known material for providing a heat insulative property and would be obvious in view of a skilled artisan as mica/glass are known ceramic materials. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  



Claims 7-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2008/0171259 A1) as applied to claims 1 and 13 above, and further in view of Kim et al. (US 2021/0074970 A1- with priority of 09/05/2019).

Regarding claims 7 and 17, Kanai teaches all the claim limitations of claim 1 and 13. Kanai fails to teach wherein in the case and the cover, fire extinguishing members that discharge a fire extinguishing medium at a specific temperature or higher are coated on inner side wall surfaces that form the housing space.
Kim discloses an energy storage module with a plurality of cells designed for improved safety. Kim is analogous with Kanai and the instant application of being within the same field of endeavor of batteries. Kim teaches an extinguisher sheet 150 or a plurality of extinguisher sheets 150 being provided on a top cover/ top plate (Kim Figures 9B and 10A [0068]) that contains a fire extinguishing agent in capsules that rupture to extinguish temperature/ fire when the past a relative temperature to control the battery cell (Kim [0068] and [0089-0090]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the extinguisher sheets 150 of Kim on portions inside the case and the cover to prevent gas/fire from becoming too hot inside the module and to extinguish fires on a battery cell thus cooling the battery cell. This is an added safety measure to reduce the risk of batteries from becoming too hot/ on fire to prevent explosions of battery cells. 

Regarding claims 8 and 18, modified Kanai teaches all the claim limitations of claims 7 and 17. Kim further teaches wherein the fire extinguishing member includes a base member that forms an appearance, and capsules provided in the base member and in which the fire extinguishing medium is housed (Kim Figure 10A, extinguisher sheet 150 having receiving parts 152 containing capsules, the base portion is shown by the remaining sheet 150 not having the receiving parts 152), and
the fire extinguishing member is formed so that the capsules burst at the specific temperature or higher to discharge the fire extinguishing medium (Kim [0068], [0089-0090] receiving parts 152 having the capsules rupture to emit the internal fire extinguishing agent when a relatively high temperature is reached).

Regarding claims 9-10 and 19, modified Kanai teaches all the claim limitations of claims 7 and 17. Kim further teaches wherein a specific pattern having a concave portion and a convex portion is formed on a surface of each of the case and the cover on which the fire extinguishing member is coated (Kim Figures 10A-10D, specifically 10C, [0094] different embodiments of the extinguisher sheets has receiving spaces 152B containing the extinguisher capsules having protruding parts relating to the concave portion and non protruding parts relating to the convex portions), 
the concave portion of the specific pattern is filled with the fire extinguishing member (receiving parts 152B having the extinguisher capsules), and
wherein the fire extinguishing member is coated to cover the convex portion of the specific pattern (Figure 10C/10D receiving spaces cover portions of the convex portions that do not contain the extinguishing capsules).


Claims 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (US 2008/0171259 A1) as applied to claims 1 and 13 above, and further in view of Kim et al. (US 2021/0074970 A1- with priority of 09/05/2019) and Choi (US 2017/0294634 A1).

Regarding claims 11, 12 and 20, Kanai teaches all the claim limitations of claim 1 and 13. Kanai fails to teach wherein in the case and the cover, heat insulation members formed of a heat insulation material that blocks heat transfer are formed on inner side wall surfaces that form the housing space, and fire extinguishing members that discharge a fire extinguishing medium at a specific temperature or higher are coated on inner side wall surfaces of the heat insulation members;
 nor wherein in the case and the cover, heat insulation members formed of a heat insulation material that blocks heat transfer are formed between inner side wall surfaces that form the housing space and outer side wall surfaces, and fire extinguishing members that discharge a fire extinguishing medium at a specific temperature or higher are coated on the inner side wall surfaces of the case and the cover that form the housing space.

Choi discloses a battery module having a stack of unit battery cells with a structural cartridge frame inserted between unit battery cells. Choi is analogous with Kanai as both are related to stacking of battery cells within a battery module. Choi teaches wherein a flame barrier layer B being coated on the inner sidewall 12a or between the inner sidewall and the outer side wall for flame retardancy, heat resistance, good mechanical and physical properties and flexibility (Choi [0021], [0042-0044]).
Therefore, it would have been obvious for a skilled artisan to add the flame barrier layer of Choi to the sidewalls of the case and cover of Kanai or between the inner sidewall and the outer side wall such that an flame retardancy, heat resistance, mechanical and physical properties and flexibility is improved. The added benefits as taught by Choi would make the addition of the flame barrier layer into Kanai’s case and cover an obvious modification to provide the benefits as presented above.

Additionally, Kim discloses an energy storage module with a plurality of cells designed for improved safety. Kim is analogous with Kanai and the instant application of being within the same field of endeavor of batteries. Kim teaches an extinguisher sheet 150 or a plurality of extinguisher sheets 150 being provided on a top cover/ top plate (Kim Figures 9B and 10A [0068]) that contains a fire extinguishing agent in capsules that rupture to extinguish temperature/ fire when the past a relative temperature to control the battery cell (Kim [0068] and [0089-0090]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to incorporate the extinguisher sheets 150 of Kim on portions inside the case and the cover to prevent gas/fire from becoming too hot inside the module and to extinguish fires on a battery cell thus cooling the battery cell. This is an added safety measure to reduce the risk of batteries from becoming too hot/ on fire to prevent explosions of battery cells. 

Through the modification of Choi, the insulating material can be provided on the surface of the case and cover or between sidewalls of the casing/cover. Therefore through the additional modification of Kim, the extinguisher sheets can be applied to either the insulating material of Choi or the inside case/cover if the insulating portions of Choi were placed between the side walls portions. All claim limitations of claim 11, 12 and 20 are rendered obvious through the modifications of Kanai, Kim and Choi presented above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727